


110 HR 943 IH: Volunteer Responder Incentive

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 943
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Larson of
			 Connecticut (for himself, Mr.
			 Emanuel, Ms. DeLauro,
			 Mr. Doggett,
			 Mr. Shays,
			 Mr. McIntyre,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Pascrell,
			 Mr. Holt, Mrs. McCarthy of New York,
			 Mr. Kuhl of New York,
			 Mr. Thompson of Mississippi,
			 Ms. Jackson-Lee of Texas,
			 Mr. English of Pennsylvania,
			 Mr. McCaul of Texas,
			 Mr. Israel,
			 Mr. Ruppersberger,
			 Ms. Shea-Porter,
			 Mr. Wynn, Mr. Cummings, Mr.
			 Courtney, Mr. Weiner,
			 Mr. Frank of Massachusetts,
			 Mr. Bishop of New York,
			 Mr. Ramstad,
			 Mr. McHugh,
			 Mr. Engel,
			 Mr. Etheridge,
			 Mr. Murphy of Connecticut,
			 Mrs. Cubin,
			 Mr. Hare, Mr. King of New York,
			 Mr. Van Hollen,
			 Mr. Conyers,
			 Mr. Doyle,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Hinojosa,
			 Mr. Blumenauer,
			 Mr. Rothman,
			 Ms. Berkley,
			 Mr. Cleaver,
			 Ms. Hirono,
			 Mr. Baca, Mr. Gordon of Tennessee,
			 Mr. Camp of Michigan,
			 Mr. Cohen,
			 Mr. Sires,
			 Mr. Space,
			 Mr. Ellsworth,
			 Mr. Wilson of Ohio,
			 Mr. Altmire,
			 Mr. Kagen,
			 Mr. Klein of Florida,
			 Mr. McNerney,
			 Mr. Sestak,
			 Mr. Arcuri,
			 Mr. Hall of New York, and
			 Mr. Shuler) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from income and employment taxes and wage withholding property tax rebates and
		  other benefits provided to volunteer firefighters and emergency medical
		  responders.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Responder Incentive
			 Protection Act of 2007.
		2.Exclusion from income
			 and employment taxes and wage withholding for property tax rebates and other
			 benefits provided to volunteer firefighters and emergency medical
			 responders
			(a)Exclusion from
			 gross income
				(1)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 139A the following new
			 section:
					
						139B.Property tax
				rebates and other benefits provided to volunteer firefighters and emergency
				medical responders
							(a)ExclusionGross
				income shall not include a qualified property tax rebate or other
				benefit.
							(b)Qualified
				property tax rebate or other benefitFor purposes of subsection
				(a)—
								(1)In
				generalThe term qualified property tax rebate or other
				benefit means a rebate of real or personal property taxes, or any other
				benefit, provided by a State or political subdivision on account of services
				performed as a member of a qualified volunteer emergency response
				organization.
								(2)Qualified
				volunteer emergency response organizationThe term
				qualified volunteer emergency response organization means any
				volunteer organization—
									(A)which is organized
				and operated to provide firefighting or emergency medical services for persons
				in the State or political subdivision, as the case may be, and
									(B)which is required
				(by written agreement) by the State or political subdivision to furnish
				firefighting or emergency medical services in such State or political
				subdivision.
									.
				(2)Clerical
			 amendmentThe table of sections for such part is amended by
			 inserting after the item relating to section 139A the following new
			 item:
					
						
							Sec. 139B. Property tax rebates and other benefits provided to
				volunteer firefighters and emergency medical
				responders.
						
						.
				(b)Exclusion from
			 employment taxes
				(1)Social security
			 taxes
					(A)Section 3121(a) of
			 such Code (relating to definition of wages) is amended by striking
			 or at the end of paragraph (21), by striking the period at the
			 end of paragraph (22) and inserting ; or, and by inserting after
			 paragraph (22) the following new paragraph:
						
							(23)any qualified
				property tax rebate or other benefit (as defined in section
				139B(b)).
							.
					(B)Section 209(a) of
			 the Social Security Act is amended by
			 striking or at the end of paragraph (18), by striking the period
			 at the end of paragraph (19) and inserting ; or, and by
			 inserting after paragraph (19) the following new paragraph:
						
							(20)Any qualified
				property tax rebate or other benefit (as defined in section 139B(b) of the
				Internal Revenue Code of
				1986).
							.
					(2)Unemployment
			 taxesSection 3306(b) of such Code (relating to definition of
			 wages) is amended by striking or at the end of paragraph (18),
			 by striking the period at the end of paragraph (19) and inserting ;
			 or, and by inserting after paragraph (19) the following new
			 paragraph:
					
						(20)any qualified
				property tax rebate or other benefit (as defined in section
				139B(b).
						.
				(3)Wage
			 withholdingSection 3401(a) of such Code (defining wages) is
			 amended by striking or at the end of paragraph (21), by striking
			 the period at the end of paragraph (22) and inserting ; or, and
			 by inserting after paragraph (22) the following new paragraph:
					
						(23)for any qualified
				property tax rebate or other benefit (as defined in section
				139B(b).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
